DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a magnetic core”, “a first magnetic core”, “a second magnetic core”, “the first magnetic core unit” and “the second magnetic core unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: a first magnetic core unit 315.9 and a second magnetic core unit 315.10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first magnetic core unit and the second magnetic core unit “.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the actuator unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler [WO 2018/192759].
For claim 1, Butler teaches an arrangement (see Figs. 2-4), comprising: 
an optical element (MD); 
a first supporting structure (FFR) configured to support the optical element; 
a second supporting structure (SFR); 
a vibration decoupling device (SUP1-SUP4) comprising a plurality of supporting spring devices supporting the second structure; 
a measuring device (SEN) configured to measure a position and/or an orientation of the optical element in relation to a reference in from one to six degrees of freedom in space(see [035]); and 
a creep compensation (CON, ACT1, ACT2, SEN1, and SEN2) device configured to compensate a change in a static relative situation between the first and second supporting structures in at least one correction degree of freedom, wherein: 
the first supporting structure supports the second supporting structure via the plurality of supporting spring devices (see [039]); 
the supporting spring devices act kinematically parallel to one another between the first and second supporting structures (vertical direction shown in Fig. 3); 
for each of supporting spring device, the supporting spring device defines a supporting force direction along which the supporting spring device exerts a supporting force between the first and second supporting structures (vertical direction shown Fig. 3); 
for each supporting spring device, the supporting spring device defines a supporting length along the supporting force direction defined by the supporting spring device (length of SUP* shown in Figs. 2 and 3);
 the second supporting structure supports the measuring device (SEN on SFR); 
the creep compensation device comprises an adjustment device (ACT1-ACT4); 
the adjustment device comprises an actuator unit (see [046]) configured to act kinematically parallel (vertical direction) to the supporting spring devices between the first and second supporting structures; 
the adjustment device is configured to: i) exert an adjustment force on the second supporting structure (apply a force to the sensor frame SFR relative to the force frame FFR in the vertical direction, see [046]-[047]); and ii) alter the adjustment force to at least partially compensate the change in the static relative situation (compensation signal used to drive actuators, see [057]) ; and 
the arrangement is an arrangement of a microlithographic optical imaging device (see Fig. 1).
For claim 18, Butler teaches a method of operating a microlithographic optical imaging device (see Figs. 1-3) comprising a first supporting structure (FFR) supporting a second supporting structure (SFR) via a plurality of supporting spring devices (SUP1-SUP4) of a vibration decoupling device, the supporting spring devices acting kinematically parallel to one another (vertical direction, see [042]) between the first and second supporting structures, each supporting spring device defining a supporting force along which the supporting spring device exerts a supporting force between the first and second supporting structures (see Fig. 3), each supporting spring device defining a supporting length along the supporting force direction defined by the supporting spring device (length of SUP*), the first supporting structure supporting an optical element (MD) of the imaging device, the second supporting structure supporting a measuring device (SEN) configured to measure a position and/or an orientation of the optical element in relation to a reference in from one to six degrees of freedom in space (see [035]), the method comprising: 
exerting an adjustment force on the second supporting structure in a manner kinematically parallel to the supporting spring devices between the first and second supporting structures (ACT1-ACT4 proving force in vertical direction, see [046]-[047]); and 
altering the adjustment force to at least partially compensate in at least one degree of freedom, a change in the static relative situation between the first and second supporting structures (compensation signal drives actuators ACT1-ACT4, see [057] and Fig. 4), 
wherein the change in the static relative situation being is caused by a creep process at the supporting spring devices (stiffness of supports SUP1-SIP4, see [057]).
For claim 2, Butler teaches the change in the static relative situation is due to a creep process at the supporting spring devices (compensation for stiffness and deformation, see [057]).
For claims 4 and 20, Butler teaches one of the following holds: the adjustment device is configured so that the adjustment force at least partially relieves the supporting spring devices (ACT1-ACT4 generate a negative stiffness will relieve the supports by reducing the positive stiffness acting on the frames, see [063]) , and the adjustment force is increased to at least partially compensate the change in the static relative situation (force changed based on measured displacement, see Fig. 4); and the adjustment device is configured so that the adjustment force pre-stresses the supporting spring devices, and the adjustment force is decreased to at least partially compensate the change in the static relative situation.
For claim 6, Butler teaches the actuator unit is spatially assigned to a supporting spring device (SUP1-4 assigned with ACT1-4, respectively, see Fig. 3).
For claim 9, Butler teaches wherein at least one of the following holds: the actuator unit has a negative stiffness (negative stiffness with the actuators ACT1-4); the actuator unit is configured so that a contribution of the actuator unit to the adjustment force proportionally decreases, at least in sections, with increasing change in the static relative situation; the actuator unit is configured so that a contribution of the actuator unit to the adjustment force over-proportionately decreases, at least in sections, with increasing change in the static relative situation; and the actuator unit is configured so that a contribution of the actuator unit to the adjustment force is substantially constant, at least in sections, with increasing change in the static relative situation.
For claim 12, Butler teaches a control device (CON, see Fig. 1) configured to control the adjustment device to change the adjustment force based on a change in length of a supporting spring device along the supporting force direction of the supporting spring device (change based on distance measurement, see [053]-[056]).
For claim 13, Butler teaches a detection device (SEN1-SEN4) configured to detect a relative situation detection value representative of the relative situation (distance between SFR and FFR, see [046]-[048]); and a control device (CON) configured to control the adjustment device to change the adjustment force based on the relative situation detection value (deformation compensation signal used to drive ACT1-4, see [056]-[057]).
For claim 14, Butler teaches the control device is configured to control the adjustment device only when a deviation of the relative situation detection value from a target value exceeds a specifiable limit value (value that results in deformation, see [055]-[059]).
For claim 15, Butler teaches at least one of the following holds: the at least one correction degree of freedom is a rotational degree of freedom about a tilt axis extending transversely to the direction of gravity; and the at least one correction degree of freedom is a translational degree of freedom along the direction of gravity (vertical direction, see Fig. 3).
For claim 16, Butler teaches an optical imaging device (see Fig. 1), comprising: an illumination device (IL) comprising a first optical element group; and a projection device (PS) comprising a second optical element group, wherein: the illumination device is configured to illuminate an object (MA); the projection device is configured to project an image of the object onto a substrate (W); and at least one member selected from the group consisting of the illumination device and the projection device comprises an arrangement according to claim 1 (see [005], [027] and Fig. 2).
For claim 17, Butler teaches a method (see Fig. 1 and [016]-[034]) of using a microlithographic optical imaging device comprising an illumination device (IL) and a projection device (PS), the illumination device comprising a first optical element group, and the projection device comprising a second optical element group, the method comprising: using the illumination device to illuminate an object (MA); and using the projection device to project an image of the object onto a substrate (W), wherein at least one member selected from the group consisting of the illumination device and the projection device comprises an arrangement according to claim 1 (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butler.
For claim 5,  Butler fails to teach the adjustment device is configured to relieve the supporting spring devices so that the adjustment force compensates at least 0.1% to 30% of the total weight of the second supporting structure and the components carried by the second supporting structure.
There is no evidence showing the criticality of the claimed range of compensation of the total weight amount.
Butler teaches in paragraph [063] that in order to reduce the stiffness between the force frame FFR and sensor frame SFR caused by the positive stiffness of the SUP1-4 a negative stiffness is introduced by the actuators ACT1-4. In order to reduce the stiffness a force is applied in the vertical direction to the sensor frame SFR and thereby supporting some of the weight. The amount of weight supported by the actuators is result effective parameter for adjusting the stiffness of the supports.
According to well established patent law precedent (see, for example, M.P.E.P. §2144.05) it would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to determine (for example by routine experimentation) the optimum weight supported to adjust stiffness and correct deformation.
Claims 3, 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Van Lievenoogen et al. [US 2015/0235887].
For claims 3, 7, 8, and 19, Butler fails to teach at least one of the following holds: the actuator unit comprises a reluctance actuator that generates the adjustment force; and the actuator unit comprises a Lorentz actuator that generates the adjustment force, wherein the actuator unit comprises a reluctance actuator, and the reluctance actuator comprises first and second magnetic circuit components assigned to one another to contactlessly interact wherein: the first magnetic circuit component comprises a first magnetic core; the second magnetic circuit component comprises a second magnetic core; the reluctance actuator comprises a magnetic circuit; the magnetic circuit comprises a magnetic core; the magnetic core comprises the first and second magnetic circuits and two air gaps; the reluctance actuator has a reference state in which the magnetic circuit has a minimized magnetic resistance; the reluctance actuator has an actuating state in which the reluctance actuator is configured to provide a contribution to the adjustment force; in the reference state, the reluctance actuator is configured to generate a magnetic field in the first magnetic core unit and in the second magnetic core unit; the magnetic field has magnetic field lines of the magnetic field respectively passing through the two air gaps; and in the actuating state, the reluctance actuator is configured so that, compared to the reference state, the first magnetic core unit and the second magnetic core unit are deflected with respect to each other transversely to the magnetic field line direction.
Van Lievenoogen teaches the actuator unit (see Fig. 2A) comprises a reluctance actuator (30, and 40) that generates the adjustment force; and the reluctance actuator comprises first (yokes 31 and 41) and second (52) magnetic circuit components assigned to one another to contactlessly interact wherein: the first magnetic circuit component comprises a first magnetic core (31 and 41); the second magnetic circuit component comprises a second magnetic core (52); the reluctance actuator comprises a magnetic circuit (magnetic flux path through 31 and 52 or 41 and 52); the magnetic circuit comprises a magnetic core (31, 41, and 52); the magnetic core comprises the first and second magnetic circuits and two air gaps (gaps between E core of 31 or 41 and the element 52); the reluctance actuator has a reference state in which the magnetic circuit has a minimized magnetic resistance (base initial state, see [0053]); the reluctance actuator has an actuating state in which the reluctance actuator is configured to provide a contribution to the adjustment force (movement in movement direction by providing current to coils 33 and 43, see [0051]); in the reference state, the reluctance actuator is configured to generate a magnetic field in the first magnetic core unit and in the second magnetic core unit (see [0049] and [0053]); the magnetic field has magnetic field lines of the magnetic field respectively passing through the two air gaps (flux path, see [0051] and Fig. 2A); and in the actuating state, the reluctance actuator is configured so that, compared to the reference state, the first magnetic core unit and the second magnetic core unit are deflected with respect to each other transversely to the magnetic field line direction (movement along Y direction, see Fig. 2A and [0049]-[0057]).
It would have been obvious to one of ordinary skill of art prior to the effective filing date of the claimed invention to provide a reluctance actuator as taught by Van Lievenoogen as an actuator for moving two elements relative each other as taught by Butler, because the reluctance actuator as taught by Van Lievenoogen has a very stable temperature, a very low power consumption and a uniform temperature distribution (see [0005]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Marsollek [US 2019/0079417].
For claims 10 and 11, Butler teaches the actuator unit is configured to exert a contribution to the adjustment force on the second supporting structure in an adjustment force direction (vertical direction, see [046] and [047]).
Butler fails to teach a second decoupling device, wherein: the second decoupling device mechanically connects the actuator unit to a member selected from the group consisting of the first supporting structure and the second supporting structure; the second decoupling device is configured to at least partially mechanically decouple the actuator unit and the member in a degree of freedom that differs from the adjustment force direction.
Marsollek teaches a second decoupling device (212 and 216, see Fig. 6), wherein: the second decoupling device mechanically connects the actuator unit (u1, see [0083]) to a member selected from the group consisting of the first supporting structure and the second supporting structure (210); the second decoupling device is configured to at least partially mechanically decouple the actuator unit and the member in a degree of freedom that differs from the adjustment force direction (see [0087]).
It would have been obvious to one of ordinary skill of art prior to the effective filing date of the claimed invention to provide the second decoupling elements as taught by Marsollek in the actuating unit as taught by Butler in order to ensure that the actuator only applies the force along a desired vertical direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butler et al. [WO 2018/166745] teaches a bearing device for supporting an optical element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759